Citation Nr: 0529896	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbosacral spondylosis.




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1979 to July 
1985 and from June 1988 to August 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks increased initial disability ratings for 
his service-connected hypertension and lumbosacral 
spondylosis disabilities.

With respect to the veteran's service-connected hypertension, 
the veteran submitted, in June 2003, that he was receiving 
treatment from Vey M. Chen, M.D., from the Hana Medical 
Group.  The Board notes, however, that although records 
dating back from 2003 are in the record, current records are 
not.  Accordingly, a remand is appropriate in order to secure 
these records, in order to ensure the proper development of 
the matter.  Additionally, once these records have been 
associated with the claims folder the RO should schedule the 
veteran for an additional VA examination.

With respect to the veteran's service-connected lumbosacral 
spondylosis, when the veteran submitted his notice of 
disagreement, in May 2003, he specifically noted that his 
lumbosacral spondylosis was of greater severity than 
compensated for with the assigned disability ratings; 
moreover, in March 2005, he alleged that his disability had 
increased in severity since the grant of service connection.  
Additionally, during the pendency of this claim, the rating 
criteria for disabilities of the musculoskeletal system were 
amended.  The most recent examination of record was performed 
in October 2002.  Accordingly, a VA examination would be 
helpful in ascertaining the current severity of the veteran's 
service-connected lumbosacral spondylosis disability.


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all necessary 
steps to obtain treatment records from 
Dr. Chen.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder

2.  Then, only if necessary, the veteran 
should be scheduled for an additional VA 
examination for the purpose of 
determining the current severity of his 
hypertension.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should report all examination 
findings to allow for evaluation under 
VA's diagnostic criteria.  All medically 
appropriate diagnostic tests should be 
conducted and a detailed rationale for 
all opinions expressed should be 
provided. 
  
3.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of the lumbosacral 
spondylosis disability.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies and commentary as to the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.

4.  After completing the above 
development, the RO should again address 
the veteran's appeal for increased 
evaluations for hypertension and 
lumbosacral spondylosis.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

